Title: To James Madison from William Lee (Abstract), 12 February 1805
From: Lee, William
To: Madison, James


12 February 1805, Bordeaux. “I have put on board the Brig Lyon Capt. Coursell bound to Baltimore two small boxes for yourself and the President of the United States containing each a ‘Patté de Perigueux’ composed of Partridges and Trufes. These pies are in great estimation in Europe and are to be served up cold. They are eaten of sparingly and will keep some time after being open if the top which is taken off is used as a cover to shut out the air. Without being opened they will keep four months. Some indeed are prepared for the India Market.”
